Citation Nr: 0939414	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1972.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which granted service connection for a pilonidal 
cyst, rated as noncompensable, effective January 22, 2003.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

According to the May 2009 hearing, the Veteran appears to be 
raising claims of entitlement to service connection for a 
skin disorder, to include as secondary to his service-
connected pilonidal cyst.  The Board notes that the Veteran 
has a diagnosis of psoriasis.  See VA dermatology progress 
notes dated in June 2006.  The RO has previously addressed 
the question of entitlement to service connection for stasis 
dermatitis of the leg and included a discussion of the 
Veteran's prior diagnosis of psoriasis.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  Inasmuch as this issue has 
not been properly developed for review and is not currently 
before the Board, the issue of service connection for a skin 
disorder is referred to the RO for action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002). 
 VA is obligated to assist the claimant in obtaining relevant 
records, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 C.F.R. § 3.159 (c), (d).  

It appears that there may be additional VA records not 
associated with the claims file.  In this regard, the records 
show that a VA examination for skin diseases was requested on 
March 4, 2009.  If accomplished, the RO/AMC should obtain the 
VA examination report from the VA medical facility in 
Chicago, Illinois for skin diseases and incorporate such 
documents into the claims file.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).

Additionally, if a VA examination was not accomplished in 
March 2009, the Board also notes that the Veteran's last VA 
examination was accomplished in March 2005.  Thus, a 
contemporaneous VA examination is needed in order to 
adequately evaluate the current severity of the Veteran's 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment, including any 2009 VA 
examination, for his pilonidal cyst, from 
the VA medical facility in Chicago, 
Illinois.  If these records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.

2.  If and only if, a VA examination was 
not accomplished in March 2009, schedule 
the Veteran for an appropriate VA skin 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.

All pertinent symptomatology and findings 
associated with the Veteran's service-
connected pilonidal cyst should be 
reported in detail.

The examiner is asked to note whether his 
service-connected pilonidal cyst is 
analogous to a scar that is deep or causes 
limited motion in an area or areas 
exceeding 6 square inches (39 sq. cm.); a 
superficial scar that does not cause 
limited motion, in an area or areas of 144 
square inches (929 sq. cm.); or a scar 
that is unstable or painful.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  After conducting any additional 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


